 1   MARIO P. LOVATO
     Nevada Bar No. 7427
 2   LOVATO LAW FIRM, P.C.
     7465 W. Lake Mead Blvd. Ste. 100
 3   Las Vegas, Nevada 89128
     T: (702) 979-9047
 4   mpl@lovatolaw.com
     Attorney for Defendants
 5
                                 UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
     MICHAEL RENO, ERIC KIEFABER,        )
 8   DENNIS RHOADES, JASON HARRIS,       )                 CASE NO. 2:18-CV-840-APG-NJK
     PREMIER TAMAYO, WILFREDO            )
 9   ALLANIGUE, and ARIES BIHASA,        )
                                         )
10               Plaintiffs,             )
                                         )                           ORDER
11   vs.                                 )
                                         )
12   WESTERN CAB COMPANY, HELEN          )
     TOBMAN MARTIN, MARILYN              )
13   TOBMAN MORAN, JANIE TOBMAN          )
     MOORE, MARTHA SARVER, and           )
14   JASON AWAD,                         )
                                         )
15               Defendants.             )
     ___________________________________ )
16
                                              STIPULATION
17
            IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties
18
     that the deadline for Defendants to file their reply brief in support of Defendants’ Motion to
19
     Compel Arbitration On An Individualized Basis And For Related Relief (#152)—which follows
20

21   the opposition / response thereto (#157)—be EXTENDED such that Defendants’ reply brief shall

22   be due on January 2, 2020.
23          In support of this Stipulation, it is submitted that the requested extension is minor, that this
24
     Stipulation is entered into in light of the holidays, and in light of the other obligations coming due
25
     ///
26
     ///
27
     ///
28
 1
     for such counsel in this and other matters.
 2
     Dated: December 26, 2019.                               Dated: December 26, 2019.
 3

 4   LEON GREENBERG                                          LOVATO LAW FIRM, P.C.
     PROFESSIONAL CORPORATION
 5

 6          /s/ Dana Sniegocki                                      /s/ Mario Lovato
     LEON GREENBERG, ESQ.                                    MARIO P. LOVATO
 7
     DANA SNIEGOCKI, ESQ.                                    Nevada Bar No. 7427
 8   2965 South Jones Blvd., #E3                             Attorney for Defendants
     Las Vegas, NV 89146
 9   Tel (702) 383-6085
     Fax (702) 385-1827
10   Attorneys for Plaintiffs
11
                                                   ORDER
12
            IT IS SO ORDERED.
13
            DATED:  December
            Dated: January 2, _____,
                              2020. 2019.
14

15
                                                   UNITED
                                                   UNITED STATES
                                                          STATESMAGISTRATE  JUDGE
                                                                 DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
